DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 8 - 9, filed 11/24/2020, and see pages 8 1-, files 06/17/2020, with respect to Claims 1 – 7, 10 – 18, 21, 22 have been fully considered and are persuasive.  The rejection of Claims 1 – 7, 10 – 18, 21, 22 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 7, 10 – 18, 21, 22 renumbered Claims 1 – 18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the  Independent  Claims 1, 12,  and Remarks/arguments filed by the applicant on 11/24/2020. See pages 8 – 9, and on 06/17/2020, pages 8 – 10 of the Remarks/amendment.
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:

 	“circuitry configured to determine whether the control information is intended for the WTRU based on WTRU identity-masked (ID-masked) cyclic redundancy check disclosed in Claim 1.

 	“determining whether the control information is intended for the WTRU based on WTRU identity-masked (ID-masked) cyclic redundancy check (CRC) bits; determining whether the control information is for the uplink shared channel or whether the control information is for the downlink shared channel, based on the indication” as disclosed in Claim 12. 

Additionally, all of further limitations in Claims 2 – 7, 10, 11, 13 – 18, 21, 22 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        ,2Q21::02_25_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411